UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6069



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ARTHUR EDWARD WILLIAMSON, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:02-cr-00324-HMH)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arthur   Edward    Williamson,    Jr.,      seeks   to   appeal   the

district court’s oral order denying his Fed. R. Civ. P. 60(b)(3)

motion filed in his underlying 28 U.S.C. § 2255 (2000) motion.              The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”           28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable    jurists    would   find    that   any    assessment     of    the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Williamson has not made the

requisite showing.      Accordingly, we deny Williamson’s motion for a

certificate of appealability and dismiss the appeal.

          Additionally, we construe Williamson’s notice of appeal

and informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).     In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                  - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,      that    would     be    sufficient     to

establish    by    clear     and   convincing        evidence       that,   but    for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.                28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Williamson’s      claims    do     not   satisfy    either      of    these

criteria.    Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                            DISMISSED




                                       - 3 -